
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4.5


ONEBEACON'S 2007 MANAGEMENT INCENTIVE PLAN

Purpose

        The Management Incentive Plan (MIP) is an integral part of the total
compensation program for managers and certain senior key individual
contributors. Its primary purpose is to focus attention on 2007 profitability
goals and to reward eligible participants for the achievement of those goals.

Eligibility

        The Plan is limited to home office and field office senior staff who
have a significant impact on OneBeacon's operating results.

Target Awards

        Target awards for all participants are expressed as a percent of salary

Performance Measure

        The Corporate MIP pool will be established based upon achievement of a
96% GAAP combined ratio for total OneBeacon operations and the following
additional non-combined ratio objectives:

•Achieve Net Written Premium Growth of 5% (all in) or better while maintaining
underwriting discipline and ensuring pricing adequacy.

•Drive expense ratio improvement towards the ultimate target of 3% gain by 2009
and assess progress made towards goal by the end of 2007.

•Complete transactions / acquisitions that build long-term economic value for
OneBeacon.

•Continue to manage aggregate catastrophic exposures for wind, earthquake, flood
and terrorism and ensure adherence to our strategy of being a low to moderate
risk company.

        The measurement against these goals will be used to establish a pool of
money to be allocated to business units and Home Office departments. At a
corporate combined ratio of 96%, the plan will fund an amount equal the sum of
each of the plan's participant's potential award at their target bonus
percentage. The OneBeacon Insurance Group, Ltd. Compensation Committee (the
"Compensation Committee") may adjust the size of the pool based on under or over
achievement of the company's target combined ratio and other objectives at its
sole discretion.

Individual Awards

        Each business unit will be judged against a number of metrics including,
where appropriate, a combined ratio target, agreed to in advance with the
President of OneBeacon. Generally these targets will relate to the aggregate
financial plan rolled up by branch and line of business, but the targets will
not always match the plan (in many cases, the targets are more aggressive). If
the combined ratio target is achieved, in conjunction with other business
metrics, the business may be awarded 100% of its indicated share of the
corporate pool. Businesses failing to reach target may or may not, at the
discretion of the President, receive a reduced, partial allocation of the pool.
Businesses exceeding objectives may receive greater than 100% of indicated
allocation. In no event will the sum of the performance adjusted business unit
pools be greater than the performance adjusted company pool as authorized by the
Compensation Committee.

1

--------------------------------------------------------------------------------



        Within each business, it will be the prerogative of the business leader,
with guidance from and after consultation with the company President, to further
allocate the business' pool amount to the constituent branches, lines of
business and individuals, based upon performance against targets established
within the business. It will be the responsibility of the business leader, with
guidance from the President, to establish appropriate targets for the
constituent branches, lines of business, departments, or individuals at the
outset of the MIP year.

        For corporate or administrative functions that support all or multiple
regions or businesses, MIP individuals will receive allocations from the
corporate pool based upon attainment of their department and individual MIP
goals for 2007.

        Review and evaluation of performance will be conducted, and incentive
payments will be paid, not later than 21/2 months following the end of the plan
year. In all cases, no payment will be made until the Compensation Committee
approves the overall corporate performance factor and performance adjusted MIP
pool and no payment will be made to the CEO or any of the other executive
officers without specific approval from the Committee.

        The salary used to determine the amount of the individual awards will be
that in effect at the end of the plan year (12/31/07).

Plan Participation for New Hires

        Employees hired during the plan year are eligible to participate in the
MIP. Awards will be pro-rated specifically based on date of hire.

Payment of Awards

        Unless payment is deferred in accordance with an election made by the
participant in accordance with procedures adopted by OneBeacon Insurance
Company, payment of any MIP award shall be made by the Company no later than
21/2 months after the end of the Company's fiscal year in which such MIP award
is earned, but in any event not prior to the Compensation Committee's review and
evaluation of performance results following the end of the plan year.

Special Circumstances

        The OneBeacon Compensation Committee may, in its sole discretion, also
recognize extraordinary conditions or circumstances in determining payment
levels.

        In the event of termination prior to the payment of awards, no incentive
payments will be made. However, in the event of retirement or reduction in force
at or after the end of the plan year, but before payment is made, incentive
payments may be made if approved by the senior business leader. These exceptions
will be made on a case by case basis. In the event of death or disability, the
plan participant or beneficiary may be considered for a partial award payment.

        In no way does eligibility in this plan imply an obligation of payment
on the part of OneBeacon nor should it be construed as a promise of continued
employment.

Effect on Benefit Plans

        Amounts paid under the terms of this plan will not be counted for
purposes of determining compensation under any employee benefit plan sponsored
by OneBeacon.

Plan Continuation

        Notwithstanding any of the aforementioned, the plan may be amended or
terminated, in whole or in part, at any time, by the Compensation Committee.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4.5

